NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3080-14T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

RONNELL HEDGESPETH, a/k/a
RONEL HARRIS,

        Defendant-Appellant.

___________________________________

              Submitted February 1, 2017 – Decided September 13, 2017

              Before Judges Fuentes and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Law Division, Hudson County, Indictment No.09-
              11-1928.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Kimmo Z.H. Abbasi, Designated
              Counsel, on the brief).

              Esther Suarez, Hudson County Prosecutor,
              attorney for respondent (Kerry J. Salkin,
              Assistant Prosecutor, on the brief).

PER CURIAM
      Defendant Ronnell Hedgespeth appeals from the order of the

Criminal Part denying his post-conviction relief (PCR) petition.

We affirm.

      On October 27, 2009, a Hudson County grand jury returned an

indictment against defendant charging him with three counts of

second degree possession of a firearm for an unlawful purpose,

N.J.S.A.     2C:39-4a,    three     counts    of    second     degree     unlawful

possession    of    a    firearm,      N.J.S.A.    2C:39-5b,     second     degree

possession of a firearm by a person previously convicted of one

of   the   offenses     listed    in    N.J.S.A.    2C:39-7,     fourth     degree

possession of hollow nose or dum-dum bullets, N.J.S.A. 2C:39-3f,

fourth degree possession of a large capacity ammunition magazine,

N.J.S.A. 2C:39-3j, second degree possession of a firearm while

committing, attempting to commit, or conspiring to commit an

illicit    narcotics     offense,      N.J.S.A.    2C:39:4.1a,    third     degree

possession     of   heroin,      N.J.S.A.    2C:35-10a(1),       third      degree

possession of heroin with intent to distribute, N.J.S.A. 2C:35-

5a(1) and N.J.S.A. 2C:35-5b(3), and third degree possession of

heroin with intent to distribute within 1000 feet of school

property, N.J.S.A. 2C:35-7.1


1
   The indictment also included one count of fourth degree
possession of drug paraphernalia, N.J.S.A. 2C:36-3, and one count
of fourth degree possession of a police scanner while in the course


                                         2                                 A-3080-14T1
     The matter first came to trial before a jury on December 2,

2010.   When the jury was unable to reach a unanimous verdict, the

judge declared a mistrial on December 21, 2010.    The second trial

began on February 15, 2011 and continued for four more trial-days.

On February 23, 2011, the jury found defendant guilty on all

charges.   On May 18, 2011, after merging the appropriate offenses,

the trial judge sentenced defendant to three concurrent terms of

ten years, with five years of parole ineligibility on the three

convictions for second degree possession of a firearm for an

unlawful purpose.   Pursuant to N.J.S.A. 2C:43-6f, the judge also

sentenced defendant to a mandatory extended term of ten years,

with five years of parole ineligibility, on the conviction for

third degree possession of heroin with intent to distribute within

1000 feet of school property.    The judge also ordered that this

term of imprisonment was to run consecutive to the term imposed

for the firearm convictions.         This resulted in an aggregate

sentence of twenty years, with ten years of parole ineligibility.

     On June 16, 2011, defendant filed a direct appeal of his

conviction to this court.   Defendant argued: (1) the trial court

erred in denying his pretrial motion to suppress evidence found



of committing or attempting to commit a crime, N.J.S.A. 2C:33-22.
The trial judge dismissed these two charges as a matter of law.


                                 3                          A-3080-14T1
by the police in his apartment; (2) certain testimony elicited at

trial by the State violated his confrontation rights; and (3) the

state failed to sustain its burden of proof as to the weapons

offenses.     We rejected these arguments and affirmed defendant's

conviction.     State v. Ronnell Hedgespeth, Docket No. A-4964-10

(App. Div. Feb. 28, 2013).        The Supreme Court denied defendant's

petition for certification.          State v. Hedgespeth, 216 N.J. 8

(2013).     In lieu of reciting the facts developed by the parties

at trial and in pretrial motion practice, we incorporate by

reference    the   facts   we   described   in   our   unpublished   opinion

affirming defendant's conviction. State v. Ronnell Hedgespeth,

Docket No. A-4964-10 (App. Div. Feb. 28, 2013) (slip op. at 2 to

4).

      On October 22, 2013, defendant filed a pro se PCR petition

arguing he was denied the effective assistance of trial counsel

because his attorney did not compel the State to produce at trial

the confidential informant; "the police report was not in evidence

for the jury;" the prosecutor spoke to one of the jurors who was

part of the jury in the first trial and consequently removed "black

female jurors" from being part of the jury in his second trial;

and his trial attorney in the second trial was administratively

suspended from the practice of law as of January 7, 2011, "for

failure to comply with IOLTA requirement."             Defendant argued his

                                      4                              A-3080-14T1
trial counsel was not licensed to represent him during the trial

because his right to practice law was not restored until May 17,

2011.

     The     court    assigned   counsel    to    represent   defendant     in

prosecuting his PCR petition. PCR counsel filed a brief in support

of defendant's request for relief and appeared before the PCR

judge on October 30, 2014 to argue the matter personally.                 The

judge reserved judgment after oral argument.          On November 5, 2014,

the PCR judge denied defendant's petition.            The judge included a

memorandum    of     opinion   explaining   the   legal   reasons   for   her

decision.

     Defendant now appeals raising the following arguments:

            POINT ONE

            THE PCR COURT ERRED IN DENYING HEDGESPETH AN
            EVIDENTIARY HEARING DESPITE THE FACT THAT HE
            DEMONSTRATED A PRIMA FACIE CASE OF THE
            INEFFECTIVE ASSISTANCE OF TRIAL AND APPELLATE
            COUNSEL.

                   A. Trial Counsel Was Ineligible To
                   Practice   Law  At  The  Time   Of
                   Hedgespeth's Trial.

                   B. The Identify [sic] Of The
                   Confidential Informant Should Have
                   Been Disclosed At Trial.

                   C.   Hedgespeth  Was  Denied  The
                   Effective Assistance Of Appellate
                   Counsel.



                                      5                              A-3080-14T1
       We review a claim of ineffective assistance of counsel under

the two-prong test established by the United States Supreme Court

in Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

2064, 80 L. Ed. 2d 674, 693 (1984), and subsequently adopted by

our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987).                A

defendant     must    first    demonstrate   that   defense    "counsel's

performance was deficient."         Strickland, supra, 466 U.S. at 687,
104 S. Ct. at 2064, 80 L. Ed. 2d at 693.          Second, she or he must

show there exists "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have

been different." Id. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d at

698.

       A court presented with a PCR petition is not obligated to

conduct an evidentiary hearing.        State v. Jones, 219 N.J. 298, 311

(2014).     Rule 3:22-10 gives the court the discretion to conduct

such a hearing only "if a defendant has presented a prima facie

case in support of PCR." Ibid.         Once a prima facie case has been

established,    the   claims   of   ineffective   assistance   of   counsel

ordinarily require consideration of "evidence that lie[s] outside

the trial record."      State v. Preciose, 129 N.J. 451, 460 (1992).

Here, the PCR judge correctly concluded an evidentiary hearing was

not necessary because the salient facts underpinning her decision

to deny defendant's petition were uncontested.           We reject these

                                      6                             A-3080-14T1
arguments and affirm substantially for the reasons expressed by

Judge Mitzy Galis-Menendez in her memorandum of opinion.

    Affirmed.




                               7                           A-3080-14T1